NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


    DENARD C. TRAPP,

                         Plaintiff,
                                                         Case No. 3:20-cv-10404 (BRM) (ZNQ)
                         v.
                                                                        OPINION
    STATE OF NEW JERSEY, et al.,

                       Defendants.


MARTINOTTI, DISTRICT JUDGE

         Before this Court is a Motion to Dismiss (ECF No. 4) filed by Defendants the State of New

Jersey (the “State”), the Honorable Patricia Del Bueno Cleary, P.J. Ch. (ret.) (“Judge Cleary”), the

Honorable Dennis O’Brien, J.S.C. (ret.) (“Judge O’Brien”) (together, the “Defendant Judges”) and

Robert Konzelmann (“Konzelmann”) (collectively, “State Defendants”) seeking to dismiss with

prejudice pro se Plaintiff Denard C. Trapp’s (“Plaintiff”) Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6). The motion is unopposed. Pursuant to Federal Rule of Civil

Procedure 78(b), this Court did not hear oral argument. For the reasons set forth herein and for

good cause shown, State Defendants’ Motion to Dismiss (ECF No. 4) is GRANTED.

I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

         For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the

Complaint as true and draws all inferences in the light most favorable to Plaintiff. See Phillips v.

Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). The Court also considers any “document


1
  The Court refers the reader to Chief Judge Wolfson’s September 19, 2018 Opinion for additional
factual and procedural history. See Trapp v. New Jersey, Civ. A. No. 1710709, 2018 WL 4489680
(D.N.J. Sept. 19, 2018).
integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Secs. Litig.,

114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st

Cir. 1996)).

       A. Plaintiff’s State Court Foreclosure Action

       On November 30, 2006, Plaintiff entered into a mortgage agreement with FGC

Commercial Mortgage Finance, d/b/a Fremont Mortgage in the amount of $420,000.00 plus

interest. (See ECF No. 1-1 at 38.) On March 1, 2012, Plaintiff defaulted on the mortgage. (Id. at

40.) By assignment of mortgage dated March 13, 2013, the mortgage was assigned to GDBT I

Trust 2011-1. (Id.) On April 5, 2013, GDBT I Trust 2011-1 filed suit in the Superior Court of New

Jersey, Chancery Division, Monmouth County, seeking Plaintiff’s payment of the amount

remaining on the mortgage plus interest, advances, attorneys’ fees and costs (the “Foreclosure

Complaint”). (Id. at 41–42.) On June 5, 2013, Plaintiff filed an Answer with Affirmative Defenses

to the Foreclosure Complaint, asserting, among other things, that GDBT I Trust 2011-1 be enjoined

from prosecuting foreclosure proceedings against Plaintiff . (Id. at 54.)

       On November 21, 2013, Judge Cleary inadvertently signed an order denying summary

judgment in favor of GDBT I Trust 2011-1 and granting Plaintiff leave to amend his Answer to

the Foreclosure Complaint (“November 2013 Order”). (ECF No. 1-1 at 60–61.) Also, in the

November 2013 Order, Judge Cleary noted Plaintiff’s cross-motion for summary judgment would

not be considered because of late filing. (Id. at 68.) After realizing the error, on December 2, 2013,

Judge Cleary sua sponte vacated the November 2013 Order noting it was signed and filed in error.

(Id. at 63.) Plaintiff did not move for reconsideration. (See id. at 68.) An uncontested judgment

was entered on or about November 22, 2014. (Id.) Ultimately, Plaintiff’s property was foreclosed

upon and sold at a sheriff’s sale for $200.00. (See id. at 81.) Following the sheriff’s sale, Plaintiff



                                                  2
still owed over $415,000.00 on the mortgage. (See id.) On February 4, 2016, Plaintiff sought to

stay his eviction which the court denied. (Id. at 69.) Plaintiff again sought to stay his eviction on

March 28, 2016, which was also denied. (Id.)

        On April 13, 2016, Plaintiff sought emergent relief from Judge Cleary, namely a stay of

Plaintiff’s eviction from the property. (See id. at 69.) On April 14, 2016, Judge Cleary denied

Plaintiff’s request, stating

                  this is at least the third time that [Plaintiff] has come here seeking to
                  stay the eviction . . . . There was an order for summary judgment
                  back on November 21st 2013. There was an uncontested judgment
                  that was entered on September 22nd 2014, which means that he got
                  notice of the judgment . . . . So I find that [Plaintiff] has had
                  numerous opportunities to object to this judgment of the order
                  granting summary judgment. His argument first time was standing.
                  Then he has changed his argument. I find that there is no reason at
                  this time to stay the eviction. I will deny the application.

(Id. at 69–70.)

        B. Plaintiff’s State Court Criminal Prosecutions

        Following Plaintiff’s eviction from the property, on September 12, 2016, Plaintiff was

charged with (1) third-degree assault on a law enforcement officer; (2) fourth-degree assault on a

law enforcement officer; (3) third-degree resisting arrest; (4) fourth-degree criminal trespass; and

(5) fourth-degree criminal mischief. (See id. at 101.) 2 These criminal charges stemmed from

Plaintiff’s trespass onto the property and subsequent property damage, 3 as well as Plaintiff’s




2
 The fourth-degree criminal trespass charge was dismissed, and the fourth-degree criminal
mischief charge was remanded to the Tinton Falls Municipal Court. (ECF No. 1-1 at 101–02; ECF
No. 4-2 at 7.)
3
  According to a police officer report, Plaintiff was observed in “possession of a black ‘Sharpie’
style marker,” and wrote on plywood board at the property “If you’re on this property without the
[owner’s] Denard C. Trapp consent! You are trespassing and will be held accountable. So remove
yourself immediately!” (ECF No. 1-14 at 2.)
                                                     3
attempt to resist arrest when law enforcement arrived to the scene. (Id. at 2, 97–99, 101.) Plaintiff

was later indicted under indictment number 17-01-30-I. (ECF No. 4-2 at 7.) Following a jury trial,

on February 14, 2019, Plaintiff was found guilty of third-degree resisting arrest. (Id.) He was

sentenced to four years in New Jersey State Prison and ordered to not return to the property. (Id.) 4

        On September 14, 2018, Plaintiff once again returned to the property, declaring to the

property owners that he was the owner. (ECF No. 4-2 at 11–12.) Subsequently, he was charged

with (1) the disorderly persons offense of harassment; (2) third-degree stalking; and (3) fourth-

degree defiant trespass. (Id. at 14.) Again, Plaintiff was indicted, this time under indictment

number 18-11-1516-I. (Id.) Following a jury trial, this time represented by counsel, on May 10,

2019, Plaintiff was convicted of fourth-degree stalking, sentenced to eighteen months in New

Jersey State Prison, and ordered to not return to the property or have future contact with the

victims. (Id.) 5

        C. Plaintiff’s Federal Lawsuit

        On August 13, 2020, Plaintiff filed suit in this Court against various defendants, including

State Defendants. Plaintiff claims, among other things, that State Defendants were involved in a

“massive conspiracy, chain conspiracy,” in which “each person [was] responsible for a distinct act




4
  Plaintiff was also ordered to undergo a mental health evaluation and follow treatment
recommendations. (Id.)
5
 The criminal trespass and harassment charge were dismissed. (Id.) Konzelmann, an attorney
employed by the Office of the Public Defender, was “standby” counsel in the first jury trial, and
he represented Plaintiff in the second jury trial. (Id. at 16.)



                                                 4
within the overall plan.” (ECF No. 1.) Plaintiff asserts claims under 42 U.S.C. § 1983 and 18

U.S.C. § 1001. 6

       On October 23, 2020, State Defendants filed a Motion to Dismiss pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6). (ECF No. 4.) Plaintiff did not file an opposition.

II.    LEGAL STANDARD

       A. Rule 12(b)(1)

       Rule 12(b)(1) mandates the dismissal of a case for “lack of subject-matter jurisdiction.”

Fed. R. Civ. P. 12(b)(1). An assertion of Eleventh Amendment immunity is a challenge to a district

court's subject matter jurisdiction. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 693 (3d

Cir. 1996) (“[T]he Eleventh Amendment is a jurisdictional bar which deprives federal courts of

subject matter jurisdiction.”) (citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98–

100 (1984)). Typically, when jurisdiction is challenged pursuant to Rule 12(b)(1), the plaintiff

bears the burden of persuading the court that subject matter jurisdiction exists. Kehr Packages,

Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991). However, because “Eleventh

Amendment immunity can be expressly waived by a party, or forfeited through non-assertion, it


6
  Here, Plaintiff is proceeding pro se. “The obligation to liberally construe a pro se litigant’s
pleadings is well-established.” Higgs v. AG of the United States, 655 F.3d 333, 339 (3d Cir. 2011);
see also Estelle v. Gamble, 429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 52021 (1972).
“Courts are to construe complaints so as to do substantial justice, keeping in mind that pro se
complaints in particular should be construed liberally.” Alston v. Parker, 363 F.3d 229, 234 (3d
Cir. 2004) (citations omitted). “Liberal construction does not, however, require the Court to credit
a pro se plaintiff’s ‘bald assertions’ or ‘legal conclusions.’” Grohs v. Yatauro, 984 F. Supp. 2d
273, 282 (D.N.J. 2013) (quoting Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir.
1997)). In that regard, “pro se litigants still must allege sufficient facts in their complaints to
support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). “Even a pro
se complaint may be dismissed for failure to state a claim if the allegations set forth by the plaintiff
cannot be construed as supplying facts to support a claim entitling the plaintiff to relief.” Grohs,
984 F. Supp. 2d at 282; Bhimnathwala v. N.J. State Judiciary, Fam. Div., Civ. A. No. 1921389,
2020 WL 7237947, at *4 (D.N.J. Dec. 9, 2020).

                                                   5
does not implicate federal subject matter jurisdiction in the ordinary sense,” and therefore, a party

asserting Eleventh Amendment immunity bears the burden of proving its applicability. Christy v.

Pa. Tpk. Comm., 54 F.3d 1140, 1144 (3d Cir. 1994); see also Carter v. City of Philadelphia, 181

F.3d 339, 347 (3d Cir. 1999); Chitester v. Dep’t of Child Prot. Permanency, Civ. A. No. 17-12650,

2018 WL 6600099, at *2 (D.N.J. Dec. 17, 2018).

       In evaluating a Rule 12(b)(1) motion to dismiss, the court must determine whether the

motion attacks the complaint as deficient on its face, or whether the motion attacks the existence

of subject matter jurisdiction in fact, apart from any pleadings. Mortensen v. First Fed. Sav. &

Loan Ass’n, 549 F.2d 884, 891 (3d Cir.1977). “In reviewing a facial attack, the court must only

consider the allegations of the complaint and documents referenced therein and attached thereto,

in the light most favorable to the plaintiff.” Gould Elecs. Inc. v. United States, 220 F.3d 169, 176

(3d Cir. 2000) (citing id. at 891). However, “[i]n reviewing a factual attack, the court may consider

evidence outside the pleadings.” Id. at 176 (citing Gotha v. United States, 115 F.3d 176, 178–79,

(3d Cir. 1997)).

       B. Rule 12(b)(6)

       In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all

inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

228. “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). However,

the plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Id.

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a



                                                  6
legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a probability

requirement.” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

must include “factual enhancements” and not just conclusory statements or a recitation of the

elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

couched as a factual allegation.” Papasan, 478 U.S. at 286.




                                                  7
       While, as a general rule, the court may not consider anything beyond the four corners of

the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

court may consider certain narrowly defined types of material without converting the motion to

dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral

to or explicitly relied upon in the complaint.” In re Burlington Coat Factory, 114 F.3d at 1426

(quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

III.   DECISION

       As a preliminary matter, this Court notes the July 23, 2017 Order (the “Standing Order”)

issued by the Honorable Peter G. Sheridan, U.S.D.J. directing the Clerk’s office not to file any

pleadings submitted by Plaintiff unless he obtained the Court’s approval. Judge Sheridan further

ordered Plaintiff could not seek leave to file any pleadings unless he certified that the claims

asserted had not been raised and disposed of on the merits by any federal or state court. (See Civil

Action 16-cv-5901 (PGS) (ECF No. 27)). 7 Here, Plaintiff has failed to seek Court approval for the

filing of the Complaint. In any case, the Court has permitted the case to proceed and will adjudicate

this matter once and for all.




7
  Indeed, Judge Sheridan reasoned Plaintiff has repeatedly filed complaints on matters that were
dismissed for one of several reasons. “The complaints were (a) frivolous; (b) previously litigated
in New Jersey Superior Court or a municipal court of the State of New Jersey; and/or (c) generally
failed to comply with Rule 8.” (See Civil Action 16-cv-5901 (PGS) (ECF No. 30 at 4)). In that
connection, “[t]he Court has the inherent authority to control and manage the docket to achieve
judicial efficiency and to secure just results,” and Plaintiff’s “ongoing actions disrupt
efficiency and usurp time that is best used on substantive matters.” (Id.)


                                                 8
       A. The Defendant Judges are entitled to Judicial Immunity 8

       Plaintiff asserts, among other things, Judge Cleary “failed to acknowledge the answer” that

was filed in response to the Foreclosure Complaint and incorrectly “went forward” with granting

summary judgment in GDBT I Trust 2011-1’s favor. (ECF No. 1 at 6.) Plaintiff also alleges his

due process rights were violated because he never received a copy of the summary judgment order,

which hindered his ability to appeal. (Id. (“This order was never sent out denying me the ability to

appeal such order in turn denying me due process.”).) Plaintiff contends Judge Cleary’s findings

on summary judgment and subsequent motions were contrary to “the Law of the Land” and are

therefore, “void ab initio.” (Id.) Plaintiff further argues Judge Cleary “failed to adhere to her oath

of office [and] uphold the constitution and code of judicial conduct to remain impartial when she

allowed a corporation to come before her who she knew was not license[d] or registered to do

business in New Jersey.” (Id. at 7.)

       Concerning Judge O’Brien, Plaintiff contends he “ignore[d]” his motion for a speedy trial.

(Id. at 11.) Plaintiff also alleges Judge O’Brien “violated [his] constitutional rights when he failed

to be impartial,” and “sided with the Prosecutor” even though Judge O’Brien “was not furnished

with any evidence” to support his findings. (Id. at 14.)

       State Defendants argue, among other things, Plaintiff’s claims against the Defendant

Judges should be dismissed pursuant to absolute judicial immunity. (ECF No. 4-1 at 25.)

Specifically, State Defendants assert the claims against Judge Cleary should be dismissed because,

               Judge Cleary was authorized to order foreclosures and hear
               challenges to jurisdiction. Foreclosure proceedings are
               unquestionably judicial in nature. Hence, Judge Cleary’s decision to
               order foreclosure of Plaintiff’s property and reject the jurisdictional


8
 Because the Court finds the Defendant Judges are entitled to absolute judicial immunity, the
Court will not delve into any of State Defendants’ other arguments in favor of dismissal.


                                                  9
                  challenge were judicial functions within the ambit of judicial
                  immunity. The ensuing acts of granting summary judgment and
                  ordering foreclosure are judicial functions “normally performed by
                  a judge.” See Stump, 435 U.S. at 362. Importantly, Plaintiff’s
                  allegations that Judge Cleary’s decisions were somehow “incorrect”
                  have no bearing on this analysis and do not strip her of judicial
                  immunity. See Gallas, 211 F.3d at 769.

(Id. at 28.)

        Similarly, State Defendants argue

                  Plaintiff’s claims against Judge O’Brien lack merit . . . . As a
                  Superior Court Judge of the Law Division, Criminal Part in
                  Monmouth County, Judge O’Brien was tasked with presiding over
                  criminal proceedings, including hearing and deciding pre-trial
                  motions. Speedy trial motions in criminal cases are undoubtedly
                  judicial in nature. Thus, Judge O’Brien’s decision to deny Plaintiff’s
                  pre-trial motions in criminal court fall within the scope of judicial
                  immunity, irrespective of the “correctness” of the decision. Equally
                  meritless is Plaintiff’s nebulous contention that Judge O’Brien
                  somehow “sided with the Prosecutor” because allegations of malice
                  or bad faith are insufficient to overcome immunity.

(Id. at 28–29.)

        The Court agrees Plaintiff’s claims against the Defendant Judges are barred by absolute

judicial immunity. Absolute judicial immunity applies to all claims, whether official-capacity or

personal-capacity, that are based on judicial acts. See Dongon v. Banar, 363 F. App’x 153, 155

(3d Cir. 2010) (“[J]udges are entitled to absolute immunity from liability based on actions taken

in their official judicial capacity.”) (citing Briscoe v. LaHue, 460 U.S. 325, 334 (1983)). “A judge

will not be deprived of immunity because the action [ ]he took was in error, was done maliciously,

or was in excess of [his] authority[.]” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978). The

immunity is not vitiated by “allegations of malice or corruption of motive.” Gromek v. Maenza,

614 F. App’x 42, 45 (3d Cir. 2015) (quoting Gallas v. Supreme Ct. of Pa., 211 F.3d 760, 768 (3d

Cir. 2000).



                                                   10
       Following the Supreme Court’s guidance, the lower courts “must engage in a two-part

inquiry to determine whether judicial immunity is applicable.” Gallas, 211 F.3d at 768. “‘First, a

judge is not immune from liability for nonjudicial actions, i.e., actions not taken in the judge's

judicial capacity.’” Id. at 768 (quoting Mireles, 502 U.S. at 11). “‘Second, a judge is not immune

for actions, though judicial in nature, taken in the complete absence of all jurisdiction.’” Id. “With

respect to the first inquiry, ‘the factors determining whether an act by a judge is a ‘judicial’ one

relate to the nature of the act itself, i.e., whether it is a function normally performed by a judge,

and to the expectations of the parties, i.e., whether they dealt with the judge in his judicial

capacity.’” Id. at 768–69 (quoting Stump v. Sparkman, 435 U.S. 349, 362 (1978)). The courts must

“‘draw the line between truly judicial acts, for which immunity is appropriate, and acts that simply

happen to have been done by judges,’ such as administrative acts.” Id. at 769 (quoting Forrester

v. White, 484 U.S. 219, 227 (1988)).

       “With respect to the second inquiry, [courts] must distinguish between acts in the ‘clear

absence of all jurisdiction,’ which do not enjoy the protection of absolute immunity, and acts that

are merely in ‘excess of jurisdiction,’ which do enjoy that protection.” Id. at 769 (citing Stump,

435 U.S. at 356 n. 6). “A judge will not be deprived of immunity because the action he took was

in error, was done maliciously, or was in excess of his authority; rather, he will be subject to

liability only when he has acted in the ‘clear absence of all jurisdiction.’” Id. (quoting Stump, 435

U.S. at 356–57).

       Here, Judge Cleary’s decision to grant summary judgment in GDBT I Trust 2011-1’s favor

and rule against him in the foreclosure proceeding falls within the judicial functions normally

performed by a judge. It is plain from the Complaint that Plaintiff seeks redress for actions taken

in Judge Cleary’s official capacity as a judicial officer. Indeed, Plaintiff’s allegations pertain only



                                                  11
to Judge Cleary’s decision-making during the foreclosure proceeding before her in New Jersey

state court. (See ECF No. 1 at 6.) Further, there is no indication Judge Cleary acted in complete

absence of her judicial jurisdiction. As such, both prongs are met. Ehrlich v. Alvarez, Civ. A. No.

20-6398, 2021 WL 2284108, at *7 (D.N.J. June 4, 2021); Nemeth v. Off. of the Clerk of the N.J.

Superior Ct., Civ. A. No. 19-16809, 2020 WL 2537754, at *7 (D.N.J. May 19, 2020), aff’d sub

nom. Nemeth v. Off. of Clerk of Superior Ct. of N.J., 837 F. App’x 924 (3d Cir. 2020) (noting that

where the judge was authorized to hear foreclosure actions in New Jersey, “including the

foreclosure at issue,” there would be “no basis to find” the judge acted in clear absence of

jurisdiction such that he would be stripped of judicial immunity). Therefore, Judge Cleary is

entitled to absolute judicial immunity. 9

       Likewise, Judge O’Brien’s decision to deny Plaintiff’s pre-trial motions in criminal court

falls within the scope of judicial immunity, irrespective of the “correctness” of this decisions. See

Edwards v. New Jersey, Civ. A. No. 20-7427, 2020 WL 5810571, at *5 (D.N.J. Sept. 30, 2020).



9
  Importantly, judicial immunity does not per se bar non-monetary damages sought through
injunctive or declaratory relief. Pulliam v. Allen, 466 U.S. 522, 527 (1984); see Leeke v.
Timmerman, 454 U.S. 83, 85 (1981). However, the 1996 amendment to § 1983 bars injunctive
relief against state court judges brought under that statute. See Corliss v. O’Brien, 200 F. App’x
80, 84 (3d Cir. 2006). While a plaintiff may request declaratory relief, he/she must show a
likelihood of future injury, as declaratory judgment is an inappropriate remedy to proclaim liability
for past actions. Id.; Gochin v. Thomas Jefferson Univ., Civ. A. No. 16-6153, 2017 WL 2152177,
at *8 (E.D. Pa. May 17, 2017). Instead, declaratory relief is meant to “define legal rights and
obligations” for future conduct between parties. Id.; Rutkowitz v. Turner, Civ. A. No. 17-6622,
2018 WL 3388306, at *5 (D.N.J. July 12, 2018).
Here, the non-monetary relief sought (i.e., the return of the foreclosed property to Plaintiff) is
improper. Indeed, declaratory relief is only appropriate for future conduct, but here, relief is sought
for alleged harm caused by past decisions made by Judge Cleary. Plaintiff does not, however,
provide facts demonstrating how a future injury is likely to be caused by Judge Cleary (or Judge
O’Brien). As such, declaratory relief is improperly pled. Therefore, all federal and state claims
against the Defendant Judges for civil damages and declaratory relief are dismissed.

                                                  12
Indeed, as a judge in New Jersey Superior Court, Criminal Part, Judge O’Brien was tasked with

presiding over criminal proceedings. Further, Plaintiff’s contention that Judge O’Brien somehow

“sided with the Prosecutor” is insufficient to overcome immunity. Gallas, 211 F.3d at 769 (“A

judge will not be deprived of immunity because the action he took was in error, was done

maliciously, or was in excess of his authority; rather, he will be subject to liability only when he

has acted in the ‘clear absence of all jurisdiction.’”). Plaintiff’s claims against Judge O’Brien arise

solely from his judicial conduct. (See ECF No. 1 at 14.) Therefore, Judge O’Brien is entitled to

absolute judicial immunity on Plaintiff’s claims.

       Accordingly, Plaintiff’s claims against the Defendant Judges are dismissed with prejudice.

       B. The State is entitled to Eleventh Amendment Sovereign Immunity

       The only allegation against the State that the Court can glean from the Complaint is

Plaintiff’s assertion that “the State never had jurisdiction hear any matter regarding GDBT I Trust

2011-1.” (ECF No. 1 at 13.) State Defendants argue, among other things, this allegation should be

dismissed because the State is entitled to Eleventh Amendment sovereign immunity and that none

of the exceptions to immunity apply. (ECF No. 4-1 at 19.)

       The Eleventh Amendment protects states and their agencies and departments from suit in

federal court regardless of the type of relief sought. Pennhurst State Sch. and Hosp. v. Halderman,

465 U.S. 89, 100 (1984). Therefore, based on the doctrine of sovereign immunity, states cannot be

sued in federal court, unless Congress has abrogated that immunity or the State has waived it. Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989). The consent to be sued “must be

‘unequivocally expressed’ in statutory text, and cannot simply be implied.” Adeleke v. United

States, 355 F.3d 144, 150 (2d Cir. 2004) (citing United States v. Nordic Village, Inc., 503 U.S. 30,

33 (1992)).



                                                  13
        Here, Congress has not abrogated the State’s immunity, nor is there any indication that the

State has waived it. See United States v. Testan, 424 U.S. 392, 40002 (1976); Desposito v. New

Jersey, Civ. A. No. 14-1641, 2015 WL 2131073, at *5 (D.N.J. May 5, 2015) (providing that the

“State of New Jersey [] is not amenable to suit under § 1983. It is well-established that States are

not ‘persons’ within the meaning of § 1983. Further, Eleventh Amendment immunity ‘protects

both states and state agencies as long as the state is the real party in interest.’”) (citations omitted).

The Court, therefore, lacks subject matter jurisdiction over Plaintiff’s § 1983 claims against the

State, as it is protected by sovereign immunity, and none of its exceptions apply.

        Accordingly, Plaintiff’s claims against the State are dismissed with prejudice.

        C. Konzelmann is not liable under Section 1983

        Plaintiff alleges Konzelmann was his “standby attorney,” in the state court criminal

proceeding who “failed to adhere to his Rule of professional conduct when he allowed Joseph

Cumming and [Judge] O’Brien to violate [his] rights without reporting them to the appropriate

authorities.” (ECF No. 1 at 14.) Plaintiff also alleges “Konzelmann violated RPC 8.3 (a)&(b)

Reporting a Professional Misconduct.” (Id.) State Defendants argue Plaintiff’s claims against

Konzelmann are “legally unsound” because “§ 1983 liability does not attach to Plaintiff’s claims

against Konzelmann [as] he was not acting under color of state law at the time in question.”

(ECF No. 4-1 at 9, 30.) Specifically, State Defendants argue,

                  Plaintiff was representing himself and Konzelmann – an attorney
                  affiliated with the Office of the Public Defender – was appointed as
                  standby counsel when the assistant prosecutor and Judge O’Brien
                  purportedly violated Plaintiff’s rights during the course of the state
                  court criminal proceeding. Konzelmann was performing the
                  traditional functions of standby counsel, namely standing by while
                  Plaintiff defended his case before the court and jury.

(Id. at 30–31.)



                                                   14
        In Polk Co. v. Dodson, the Supreme Court held that a public defender, although paid and

ultimately supervised by the state, “does not act under color of state law when performing the

traditional functions of counsel to a criminal defendant.” 454 U.S. 312, 325 (1981). See also

Vermont v. Brillon, 556 U.S. 81, 91 (2009) (“Unlike a prosecutor or the court, assigned counsel

ordinarily is not considered a state actor.”); Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268,

277 (3d Cir. 1999) (private attorneys were not acting under color of state law when they issued

subpoenas); Calhoun v. Young, 288 F. App’x 47, 49–50 (3d Cir. 2008) (public defender

representing criminal defendant is not acting under color of state law); Thomas v. Howard, 455

F.2d 228 (3d Cir. 1972) (court-appointed pool attorney does not act under color of state law).

Because a public defender “is not liable under § 1983 when performing a lawyer’s traditional

functions,” Plaintiff’s claims against Konzelmann are dismissed with prejudice. Stankowski v.

Farley, 251 F. App’x 743, 747 (3d Cir. 2007).

        “Public defenders may be liable, however, for intentional misconduct if they conspire with

state officials to deprive their clients of constitutional rights.” Id. (citing Tower v. Glover, 467 U.S.

914, 923 (1984)). Here, to the extent a conspiracy claim is raised, Plaintiff fails to allege any

specific facts as to the nature or conduct of the alleged conspiracy. “[Section] 1983 claims against

. . . defense attorneys are . . . unavailing . . . [where Plaintiff] has presented only conclusory

allegations of conspiracy, which are insufficient from a pleading perspective.” Pittman v. Martin,

569 F. App’x 89, 91–92 (3d Cir. 2014) (citing Great W. Mining & Mineral Co. v. Fox Rothschild

LLP, 615 F.3d 159, 178–79 (3d Cir. 2010)). Consequently, to the extent alleged, the conspiracy

claim is not pleaded with the requisite particularity and is also dismissed. Udoh v. Moreira, Civ.

A. No. 142929, 2018 WL 623676, at *7 (D.N.J. Jan. 30, 2018), aff’d, 783 F. App’x 158 (3d Cir.

2019); Owens v. Armstrong, 171 F. Supp. 3d 316, 335 (D.N.J. 2016).



                                                   15
Accordingly, Plaintiff’s claims against Konzelmann are dismissed with prejudice.




                                       16
IV.   CONCLUSION

       For the reasons set forth above, State Defendants’ Motion to Dismiss is GRANTED and

Plaintiff’s Complaint is DISMISSED with PREJUDICE. 10 An appropriate order follows.



Dated: June 30, 2021

                                                               /s/ Brian R. Martinotti
                                                               BRIAN R. MARTINOTTI
                                                               UNITED STATES DISTRICT JUDGE




10
  Plaintiff also alleges violations of 18 U.S.C. § 1001 (false claims). Plaintiff cannot bring criminal
charges in this Court; that power lies solely with the executive branch. See Dicent v. Sears
Holdings, Civ. A. No. 3:17-332, 2017 WL 1045066, at *5 (M.D. Pa. Feb. 27, 2017) (citing cases),
report and recommendation adopted, Civ. A. No. 3:17-00332, 2017 WL 1042470 (M.D. Pa. Mar.
17, 2017). see also Sheehy v. Brown, 335 F. App’x 102, 104 (2d Cir. 2009) (“[C]laims based on
the violation of federal criminal statutes, such as 18 U.S.C. §§ 241–242[ ] . . . are not cognizable,
as federal criminal statutes do not provide private causes of action.”) “These claims are dismissed
as legally frivolous because they lack “an arguable basis . . . in law.” Neitzke v. Williams, 490 U.S.
319, 325 (1989); Telfair v. Post, Civ. A. No. 18-3842, 2018 WL 3054679, at *12 (D.N.J. June 20,
2018).

Therefore, Plaintiff is unable to maintain claims under this statute against any of the Defendants.
See, e.g., Lee v. U.S. Agency for Int’l Dev., 859 F.3d 74, 77–78 (D.C. Cir. 2017) (finding that no
private right of action is available under 18 U.S.C. § 1001); Dugar v. Coughlin, 613 F. Supp. 849,
852 n.1 (S.D.N.Y. 1985) (finding that no private right of action is available under 18 U.S.C. §
2071).



                                                  17
